DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Accordingly, claims 1, 3-7, 11, 13-16, and 18-20 are pending. Claims 2, 8, 10, 12, and 17 have been canceled, their subject matter having been incorporated into the independent claims along with the additional narrowing amendment of determining the thresholds based on a length and a width of the target vehicle (previously recited in the alternative in claim 10).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 is presented as depending on claim 2 which has been canceled. It appears that this was a simple clerical error and that the claim should now depend directly from claim 1. Therefore, the preamble of claim 3 is hereby amended to read “The system of claim [[2]] 1”

Allowable Subject Matter
Claims 1, 3-7, 11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0238991 A1, to Aragon et al., discloses a dynamic distance estimation that determines both longitudinal and lateral distances to a leader vehicle (Fig. 7, particularly step 750) based on a bounding box of the visible dimensions of the leader vehicle (e.g. [0082], [0096]). However, the reference does not appear to compare these distances to respective thresholds in order to perform threat assessment.
US 10829113 B2, to the Applicant, claims a similar collision avoidance system and method. However, the collision avoidance of this patent is based on predicting a plurality of times to collision based on respective dimensions of the host and target vehicles. The patented claims do not recite predicting a heading angle, or comparing longitudinal and lateral distances to respective thresholds that are determined based on length and width of the target vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662